JUSTICE HARRISON, dissenting: Section 103 — 5(b) of the Code of Criminal Procedure of 1963 (111. Rev. Stat. 1987, ch. 38, par. 103 — 5(b)) provides in pertinent part that every person on bail must be tried within 160 days from the date defendant demands trial. For the reasons set forth in People v. Frame (1988), 165 Ill. App. 3d 585, 589, 519 N.E.2d 482, 486, this statute does not require that defendant be on bail when he makes his demand. Therefore, under the facts in this case, the circuit court of Madison County was correct in dismissing this case as more than 160 days had elapsed after defendant made a speedy trial demand. I would affirm.